DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on April 9, 2021 is acknowledged.  The traversal is on the ground(s) that all the claims could be searched and examined without serious burden.  This is not found persuasive because inventions would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 9, 2021.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
The status indicator of Claims 1-3 should be listed as (Withdrawn) instead of (Original) as Claims 1-3 are drawn to nonelected methods.  
Appropriate correction is required.  The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 68a referenced in paragraph [0038].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (JP2008110498 with references to the machine English translation provided herewith).
Regarding Claim 4, Nagata teaches an injection molding machine (Abstract) that transmits driving force of a mold opening/closing servo motor (Fig. 1- servo motor 21) to a movable platen (Fig. 1- movable platen 19) via a ball screw (Fig. 1- ball screw mechanism 24) to move the movable platen with 
a rotary encoder (Fig. 1- rotary encoder 21a) additionally provided on the mold opening/closing servo motor ([0014]- a rotary encoder 21a is attached to a mold opening / closing servomotor 21) and capable of detecting a position of the movable platen ([0014]- rotational speed of rotation encoder 21a indicates the distance of the first movable plate 28 relative to the pressure receiving plate 16);
other actuator (Fig. 1- cylinders 30) that performs an operation of the injection molding machine, the operation being of other than the mold opening/closing servo motor ([0015]- cylinders 30 change the distance between the first movable platen 28 and the second movable platen 29); and
a control device (Fig. 1- control device 49) that enables the other actuator to operate when it is confirmed that the movable platen has reached an operation start confirming position of the other actuator and detects a position of the movable platen at a time of continuous molding to correct the operation start confirming position ([0015]-[0020]- control device 29 signals mold opening/closing servo motor 21 to be driven, the rotary encoder 21a detects the mold closing/stopping position and cylinder 30 is subsequently operated to clamp the mold).
Regarding Claim 5, Nagata further teaches either one of the mold opening/closing servo motor and a ball screw nut through which a ball screw is inserted is disposed on a bed or the stationary platen (Fig. 1- servo motor 21 is connected to bed 12), and other of the mold opening/closing servo motor and the ball screw nut is disposed on the movable platen (Fig. 1- ball screw nut 23 is connected to movable platen 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                                      4/16/21